Citation Nr: 1102064	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  05-06 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a disorder of the right 
middle finger.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a left ankle disorder.

6.  Entitlement to service connection for a right wrist disorder.

7.  Entitlement to service connection for a left wrist disorder.

8.  Entitlement to service connection for a disorder of the right 
thumb.

9.  Entitlement to service connection for a disorder of the left 
thumb.

10. Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to September 
2003.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2004 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Baltimore, MD, which-in pertinent 
part, denied entitlement to service connection for an orthopedic 
disease which entails the disorders listed on the title page.

The Veteran appeared at a hearing in May 2005 at the Board's 
Central Offices in Washington, DC, before the undersigned.  A 
transcript of the hearing testimony is associated with the claims 
file.

In April 2007, the Board granted entitlement to service 
connection for a bilateral knee disorder.  A May 2007 rating 
decision executed the Board's decision by granting service 
connection with an assigned initial rating of 10 percent for each 
knee, effective October 2003.  There is no indication in the 
claims file that the Veteran appealed either the ratings or 
effective dates assigned.  Thus, the bilateral knee claim has 
been resolved and is not before the Board.  See 38 C.F.R. 
§ 20.200 (2010); see also Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).

The Board remanded the remaining claims to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  

The claims of entitlement to service connection for right hip, 
low back, right middle finger, right ankle, left ankle, right 
wrist, left wrist, right thumb, left thumb and left shoulder 
disorders are addressed in the REMAND portion of the decision 
below and they are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Good cause has been shown for the appellant's failure to appear 
at June 2009 VA compensation examinations.


CONCLUSION OF LAW

Vacatur of the Board's December 18, 2009, decision with respect 
to the claims of entitlement to service connection for right hip, 
low back, right middle finger, right ankle, left ankle, right 
wrist, left wrist, right thumb, left thumb and left shoulder 
disorders is warranted.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.904 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may vacate an appellate decision when a veteran is 
denied due process of law.  38 C.F.R. § 20.904 (a)(3).  Failure 
to consider submitted argument and/or evidence, or the failure to 
afford the Veteran any necessary examination is a denial of due 
process.  In this case, the Veteran was denied due process of law 
as a result of the Board's decision to deny benefits without 
affording him another opportunity to report for a VA examination 
when he showed good cause for failing to report for scheduled 
examinations.  In this regard, the Veteran has presented evidence 
that he flew from the United States to his home to Japan in early 
June 2009.  He was still living in Japan when he was rescheduled 
for VA examinations in Washington, DC later in June 2009.

In light of these facts, the Board will vacate its December 2009 
examination and remand the case to afford the appellant an 
opportunity to report.  38 U.S.C.A. § 7104.


      ORDER

The Board's December 18, 2009, decision with respect to the 
claims of entitlement to service connection for right hip, low 
back, right middle finger, right ankle, left ankle, right wrist, 
left wrist, right thumb, left thumb and left shoulder disorders 
is vacated.


REMAND

The service medical records reveal evidence of numerous 
orthopedic complaints and treatment for right hip, low back, 
right middle finger, ankle, wrist, thumb, and right shoulder 
disorders.  There are some indications pertaining to actual or 
possible in-service fractures, as well as some evidence of early 
arthritis of some joints including the right hip.  Unfortunately, 
the VA staff physician who examined the Veteran in November 2003 
failed to note or acknowledge this evidence.  Hence, the question 
arises whether the claims folder, to particularly include the 
service medical records, was available to and reviewed by the 
examiner as is required.  38 C.F.R. §§ 4.1, 4.2 (2010).  
Accordingly, a new examination is in order.

Therefore, the case is REMANDED for the following action:

1.  The RO should inform the Veteran and his 
representative that the current record is 
generally devoid of medical nexus evidence 
showing a relationship between military 
service and right hip, low back, right middle 
finger, ankle, wrist, thumb, and right 
shoulder disorders.  The RO should invite the 
claimant and his representative to identify 
the location of any pertinent, not previously 
submitted medical records and provide VA with 
the necessary authorizations to associate 
this information with the record.  The 
Veteran may, of course, offer medical opinion 
evidence which concludes, with supporting 
reasons and bases, that his military service 
either caused or aggravated his right hip, 
low back, right middle finger, ankle, wrist, 
thumb, and right shoulder disorders; or that 
arthritis was compensably disabling within 
one year of his September 2003 separation 
from active duty.

3.  After associating with the record any 
evidence received, the Veteran is to be 
afforded a VA orthopedic examination by an 
orthopedist other than the examiner who 
conducted the November 2003 study.  Given the 
fact that the appellant resides overseas, 
care must be exercised in scheduling the 
Veteran for the examination at a time when he 
would be able to appear for any scheduled 
studies.  The claims folder must be made 
available to and reviewed by the orthopedist 
prior to the examination.  All indicated 
tests and studies deemed appropriate by the 
physician should be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, the physician is to 
address for each of disorder whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that the disorder was incurred 
in or aggravated by military service?  If 
arthritis is diagnosed the examiner must 
opine whether it is at least as likely as not 
that arthritis was compensably disabling 
within the first year following the Veteran's 
separation from active duty in 2003?  A 
complete rationale explaining the reasons for 
any proffered opinion should be provided.  

4.  After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.  

5.  If, while in remand status, additional 
evidence or information received triggers a 
need for further development or assistance, 
such as providing the Veteran with updated 
notice of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  
38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159 (2010).  

6.  Thereafter, the RO must readjudicate the 
Veteran's claims.  The RO is advised that it 
is to make determinations based on the law 
and regulations in effect at the time of its 
decision, to include any further changes in 
VA's statutory duty to assist the Veteran and 
any other applicable legal precedent.  If any 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the case 
must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent to 
the issues currently on appeal.  If the 
Veteran fails to show for his VA examination, 
the supplemental statement of the case must 
cite to 38 C.F.R. § 3.655 (2010).  A 
reasonable period of time should be allowed 
for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


